Exhibit 10.1

CPG Finance, Inc.

3070 Southport Road

Spartanburg, SC 29302

August 10, 2011

Jack Knott

73 Brinker Road

Barrington, IL 60010

 

Re: Amendment of Bonus Agreement

Dear Jack:

As you know, on May 31, 2011, you were awarded a bonus payable by CPG Finance,
Inc. (the “Company”) in an aggregate amount of up to $4,500,000 (such bonus, the
“Bonus” and such agreement, the “Bonus Agreement”). In consideration for your
acceptance of employment with Sun Capital Advisors, Inc. (“Sun”), the Company
hereby waives the requirement in Section 2(c) of the Bonus Agreement that you be
an employee of the Company immediately prior to a Change in Control (as such
term is defined in the Bonus Agreement) in order to receive the payment
contemplated by Section 2(c) of the Bonus Agreement. This waiver shall be null
and void and of no further force or effect in the event that you voluntarily
terminate your employment with Sun prior to a Change in Control.

Further, it is hereby agreed that for purposes of the payments contemplated by
Section 2(d) of the Bonus Agreement, a “Payment Event” shall be deemed to have
occurred if either (x) your employment with Sun is involuntarily terminated
without Cause, death or Disability (as each such capitalized term is defined in
the CPG Finance, Inc. 2005 Stock Option Plan) prior to a Change in Control or
(y) a Change in Control has not occurred by July 14, 2015, in each case
following receipt by the Company of the aggregate exercise price of the entire
Option (as such term is defined in the Bonus Agreement).

Except for the above items, the terms of your Bonus Agreement remain unchanged.
Please acknowledge your receipt and acceptance of the terms of this amendment to
the Bonus Agreement by signing below and returning a copy to the undersigned.

Sincerely,

 

CPG FINANCE, INC.

     

Acknowledged and accepted

as of this 10th day of August, 2011:

By:  

/s/Eric M. Lynch

     

/s/ Jack Knott

Name:   Eric M. Lynch       Jack Knott Title:   Chief Financial Officer      